ALSCHULER, Circuit Judge.
This cause was tried in the District Court with No. 2507, Pennsylvania Co. v. United States, 257 Fed. 261, — C. C. A —, and the causes were hero argued together. Barring the fact that the shipments and switching charges which were the subject-matter of the controversy in the respective causes were different, the controlling facts and principles are identical. What we said in our opinion filed concurrently herewith in the Pennsylvania Case is alike applicable here.
The judgment is affirmed.